Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6, 11-16 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (WO 2020/009626 A1) in view of Takeda et al (US 2021/0235258).
	Regarding claims 1 and 23, Su discloses a user equipment (UE) for wireless communication (Figure 4: user equipment 50), comprising: 
a memory; and one or more processors, coupled to the memory (Figure 15: UE 50: processors 248 and memory 258), configured to: 
transmit, to the BS, signaling for digital post-distortion processing (Figure 4: UE 50 comprising radio transceiver arrangement 400 for transmitting signals to the network node 30. Figure 8: Radio transceiver arrangement 400 comprises a transmit path that will DPD and further process a transmission signal for transmission to a network node.  
Su does not disclose the UE transmits capability information including transmission non-linearity information related to a digital post-distortion processing capability to the network node.
Takeda discloses a user terminal and method. Takeda further discloses a user terminal includes a transmitting section that transmits UE capability information that indicates that a second processing time shorter than a first processing time is supported for a given operation (paragraph 0012). Paragraph 0053 further discloses figure 4 illustrates one example of a case where , after the UE transmits UE capability information to the base station, the UE controls the given operation by using the second processing time. Therefore, Takeda discloses a UE and method configured to transmit, to a base station (BS), UE capability information including transmission non-linearity information related to a digital post-distortion processing capability.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into the method and system of Su. The control of when or how long the processing time is required by the UE will allow the system to operate more efficiently and effectively.
Regarding claims 2 and 24, the combination discloses wherein the UE capability information identifies a non-linearity compensation capability (Takeda discloses informing the base station of the processing time of the UE and the base station will schedule an appropriate amount of time based on the second processing time as shown in figure 4. Su: figure 4 discloses the radio transceiver arrangement 400 of the network node. Figure 8 shows the radio transceiver arrangement 400 which includes a rx path that will process the RX signal in an analog front end, filter, and digitize the signal to recover the originally transmitted signal. The RX signal is also used to update the DPD for future transmissions.).  
Regarding claim 3 and 25, the combination discloses wherein the UE capability information identifies a magnitude of non-linearity that is compensable using the non-linearity compensation capability (Takeda discloses informing the base station of the processing time of the UE and the base station will schedule an appropriate amount of time based on the second processing time as shown in figure 4. This processing time will compensate for issues related with the transmission to allow for the entire signal to be recovered at the receiver. Su: figure 4 discloses the radio transceiver arrangement 400 of the network node. Figure 8 shows the radio transceiver arrangement 400 which includes a rx path that will process the RX signal in an analog front end, filter, and digitize the signal to recover the originally transmitted signal. The RX signal is also used to update the DPD for future transmissions.).  
Regarding claims 4 and 26, the combination discloses wherein the one or more processors are further configured to: 
receive, from the BS, a signal compression capability indication (Su: Figure 8: the radio transceiver arrangement of the network node 30 will process the input signal in the DPD 411 and then transmit that processed signal to the UE 50. This signal will represent the capability of the signal compression of the amplified signal due to the predistortion.); and 
wherein the one or more processors, to transmit the signaling for digital post-distortion processing, are configured to: 
transmit compressed signaling based at least in part on receiving the signal compression capability indication (Su: figure 8: the radio transceiver arrangement of the UE 50 will receive the input signal, provide a signal through the RX path to the DPD and will predistort input signals for transmission.).  
Regarding claim 6, the recited processing does not take place at the recited UE. Signaling is transmitted from the recited UE. The signaling will be received at a receiver external to the recited UE. That processing at a device external to the recited UE does not limit the recited UE in terms of scope.
Regarding claim 11 and 27, Su discloses a base station (BS) for wireless communication (Figure 4: network node 30. Page 23, lines 1-2: the non-limiting term network node may refer to base stations.), comprising: a memory; and one or more processors, coupled to the memory (Figure 14: network node 30 comprises processors 241 and memory 251), configured to: 
receive, from a user equipment (UE), UE capability information including transmission non-linearity information related to a digital post- distortion processing capability; 
receive, from the UE, signaling for digital post-distortion processing (Su: figure 4: the network node comprises the radio transceiver arrangement 400. Figure 8: The RX path will process the received signal.); and 
perform post-distortion processing on the signaling based at least in part on receiving the signaling (Su: figure 4: the network node comprises the radio transceiver arrangement 400. Figure 8: The RX path will process the received signal.).  
Su does not disclose receiving, from a user equipment (UE), UE capability information including transmission non-linearity information related to a digital post- distortion processing capability.
Takeda discloses a user terminal and method. Takeda further discloses a user terminal includes a transmitting section that transmits UE capability information that indicates that a second processing time shorter than a first processing time is supported for a given operation (paragraph 0012). Paragraph 0053 further discloses figure 4 illustrates one example of a case where , after the UE transmits UE capability information to the base station, the UE controls the given operation by using the second processing time. Therefore, Takeda discloses a UE and method configured to transmit, to a base station (BS), UE capability information including transmission non-linearity information related to a digital post-distortion processing capability.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into the method and system of Su. The control of when or how long the processing time is required by the UE will allow the system to operate more efficiently and effectively.
Regarding claims 12 and 28, the combination discloses wherein the one or more processors are further configured to: set a post-distortion processing configuration based at least in part on the transmission non-linearity information (Takeda discloses informing the base station of the processing time of the UE and the base station will schedule an appropriate amount of time based on the second processing time as shown in figure 4. Su: figure 4 discloses the radio transceiver arrangement 400 of the network node. Figure 8 shows the radio transceiver arrangement 400 which includes a rx path that will process the RX signal in an analog front end, filter, and digitize the signal to recover the originally transmitted signal. The RX signal is also used to update the DPD for future transmissions.).
Regarding claims 13 and 29, the combination discloses wherein the one or more processors are further configured to: 
transmit information indicating the digital post-distortion processing capability based at least in part on receiving the UE capability information (Su: figure 8: the radio transceiver arrangement of the network node 30 will receive the input signal, provide a signal through the RX path to the DPD and will predistort input signals for transmission. Takeda discloses informing the base station of the processing time of the UE and the base station will schedule an appropriate amount of time based on the second processing time as shown in figure 4.); and 
wherein the one or more processors, to receive the signaling for digital post-distortion processing, are configured to: receive the signaling based at least in part on transmitting the information indicating the digital post-distortion processing capability (Su: figure 8: the radio transceiver arrangement of the network node 30 will receive the input signal, provide a signal through the RX path to the DPD and will predistort input signals for transmission.).  
Regarding claims 14 and 30. The combination discloses wherein the UE capability information identifies a non-linearity compensation capability (Takeda discloses informing the base station of the processing time of the UE and the base station will schedule an appropriate amount of time based on the second processing time as shown in figure 4. Su: figure 4 discloses the radio transceiver arrangement 400 of the network node. Figure 8 shows the radio transceiver arrangement 400 which includes a rx path that will process the RX signal in an analog front end, filter, and digitize the signal to recover the originally transmitted signal. The RX signal is also used to update the DPD for future transmissions.).
Regarding claim 15, the combination discloses wherein the UE capability information identifies a magnitude of the non-linearity compensation capability (Takeda discloses informing the base station of the processing time of the UE and the base station will schedule an appropriate amount of time based on the second processing time as shown in figure 4. This processing time will compensate for issues related with the transmission to allow for the entire signal to be recovered at the receiver. Su: figure 4 discloses the radio transceiver arrangement 400 of the network node. Figure 8 shows the radio transceiver arrangement 400 which includes a rx path that will process the RX signal in an analog front end, filter, and digitize the signal to recover the originally transmitted signal. The RX signal is also used to update the DPD for future transmissions.). 
Regarding claim 16, the combination discloses wherein the one or more processors are further configured to: 
transmit a signal compression capability indication (Su: Figure 8: the radio transceiver arrangement of the network node 30 will process the input signal in the DPD 411 and then transmit that processed signal to the UE 50. This signal will represent the capability of the signal compression of the amplified signal due to the predistortion.); and 
wherein the one or more processors, to receive the signaling for digital post-distortion processing, are configured to: receive compressed signaling based at least in part on transmitting the signal compression capability indication (Su: figure 8: the radio transceiver arrangement of the network node 30 will receive the input signal, provide a signal through the RX path to the DPD and will predistort input signals for transmission.).  

2.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (WO 2020/009626 A1) in view of Takeda et al (US 2021/0235258) further in view of Nguyen et al (US 2020/0286001).
	Regarding claims 5 and 17, the combination of Su and Takeda discloses the UE and the base station state above. The combination does not disclose wherein the one or more processors are further configured to: communicate with the BS to identify a digital post-distortion processing set of kernels for digital post-distortion processing; and wherein the one or more processors, to transmit the signaling, are configured to: transmit signaling for processing using a digital post-distortion processing kernel not larger than the identified digital post-distortion processing set of kernels.  
	Nguyen discloses a system for interpretable kernel embedding for heterogeneous data as stated in the abstract. Paragraphs 0002-0004 discloses the method of formatting data in this manner and problems with the prior art. The invention described in the abstract and paragraphs 0006 and 0007 over comes these issues. For those reasons, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to utilize the kernel embedding of Nguyen into the UE and the base station of the combination of Su and Takeda.  Nguyen does not disclose using kernels larger than the identified set of kernels. 

3.	Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (WO 2020/009626 A1) in view of Takeda et al (US 2021/0235258) further in view of Rahman et al (US 2020/0336998).
	Regarding claims 7 and 19, the combination of Su and Takeda discloses the UE and base station stated above. The combination does not disclose wherein the UE capability information is a physical parameter indicating whether the UE supports uplink transmission power amplifier non- linearity.  
	Rahman discloses the communication system shown in figure 1. Paragraphs 0005, 0122 and claim 1 disclose the UE includes a transceiver configured to transmit, to a base station, UE capability information including a full power transmission capability of the UE. This capability will be a physical parameter. This capability will indicate that the UE supports communication at this power level. The RF transceiver inherently includes a power amplifier. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Rahman into the UE and base station of the combination of Su and Takeda to allow the base station to be notified of how the UE is capable of communicating and having the base station respond accordingly. This will improve the efficiency of the communication system.
	Regarding claims 8 and 20, the combination of Su and Takeda discloses the UE and base station stated above. The combination does not disclose wherein the UE capability information is included in a bit map.  
Rahman discloses the communication system shown in figure 1. Paragraphs 0005, 0122 and claim 1 disclose the UE includes a transceiver configured to transmit, to a base station, UE capability information including a full power transmission capability of the UE. Rahman discloses the B-bit signaling is a bitmap in paragraph 0122. Transmitting and receiving desired information in a known format as taught by Rahman will reduce the complexity of the communicating system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Rahman into the UE and base station of the combination of Su and Takeda

4.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (WO 2020/009626 A1) in view of Takeda et al (US 2021/0235258) further in view of Choi et al (US 2022/0085934).
Regarding claims 9 and 21, the combination of Su and Takeda discloses the UE and base station stated above. The combination does not disclose wherein the UE capability information includes information identifying a bandwidth parameter indicating a memory tap configuration.  
Choi discloses the UE comprises a transmitter configured to transmit, to a base station, UE capability information including information on a frequency bandwidth in which the UE is capable of performing SRS frequency hopping as stated in paragraph 0013 and claim 11. The corresponding filtering will be conducted in this bandwidth. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the UE capability including a bandwidth parameter to ensure the proper frequency is known to both the UE and the base station to ensure correct reception of the originally transmitted information. This will improve the effectiveness of the communication system.

5.	Claims 10, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (WO 2020/009626 A1) in view of Takeda et al (US 2021/0235258) further in view of Wang et al (US 2020/0367051).
Regarding claims 10 and 22, the combination of Su and Takeda discloses the UE and base station stated above. The combination does not disclose wherein the UE capability information includes information identifying a digital post-distortion processing model to use for processing the signaling.  
Wang discloses a terminal and a base station in the communication system shown in figure 1. Paragraph 0083 discloses the terminal includes a transmitting unit for transmitting one or more of the terminal network capability information indicating its own terminal network capability information indicating the determined terminal side neural network configuration to the base station to facilitate subsequent operations of the base station. Therefore, the base station will configure a neural network suitable for the current conditions for the terminal according to the relevant capabilities of the terminal (paragraph 0072).  In this case, the post reception processing at the base station will be utilized according to the capability information received. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the UE and base station of the combination of Su and Takeda to allow the base station to be configured according to the relevant capabilities of the terminal. This will optimize the effectiveness of the communication system.
Regarding claim 18, the combination of Su and Takeda discloses the UE and base station stated above. The combination does not disclose wherein the signaling is processed for non-linearity estimation and memory estimation to recover information conveyed by the signaling.  
Wang discloses a terminal and a base station in the communication system shown in figure 1. Paragraph 0083 discloses the terminal includes a transmitting unit for transmitting one or more of the terminal network capability information indicating its own terminal network capability information indicating the determined terminal side neural network configuration to the base station to facilitate subsequent operations of the base station. Therefore, the base station will configure a neural network suitable for the current conditions for the terminal according to the relevant capabilities of the terminal (paragraph 0072).  In this case, the post reception processing at the base station will be utilized according to the capability information received. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the UE and base station of the combination of Su and Takeda to allow the base station to be configured according to the relevant capabilities of the terminal. This will optimize the effectiveness of the communication system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 2, 11, 12, 23, 24, 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 15-19 and 27 of copending Application No. 16/942,223.
	Regarding claims 1, 11, 23 and 27, the reference discloses a UE to transmit to a base station a first capability message for digital post distortion processing at the network device and to receive from the network device a response to the capability message (claims 5, 6, 15, 16 and 27). Subsequent transmissions will utilize this post distortion processing. Through the reference discloses addition limitations, the more specific anticipates the broader.
	Regarding claims 2, 12, 24, 28, the reference discloses determining resources based at least in part on an estimated non-linearity characteristic of the data message (claims 7-8, 17-19).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/19/2022